DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
The amendment received on 13 May 2022 has been acknowledged and entered. Claims 1-20 are currently pending.
Responses to Arguments 
The amendments filed 13 May 2022 have been entered. 
Applicant’s argument filed 13 May 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. However,  there are new grounds of rejection as detailed below. 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 depends from claim 7. However, it appears that claim 7 depends from claim 6.  For examination purposes, claim 7 will be interpreted to depend from claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pausini (US 2012/0217980 A1, hereinafter referred to as “Pausini”) in view of Yun et al. (US 2016/0156342 A1, hereinafter referred to as “Yun”) further in view of Liu at al. (US 9,543,970 B2, hereinafter referred to as “Liu”).
Regarding claim 1, Pausini teaches a system, comprising: a device under test (DUT), configured to output a first signal (para. [0003]: it is important to accurately measure any phase noise present in an output signal of the device under test (DUT), while keeping the cost of test (COT) as low as possible); and 5a built-in phase noise measurement apparatus, configured to measure a phase noise of the first signal, the built-in phase noise measurement apparatus (para. [0003]).  
Pausini does not specifically teach that the built-in phase noise measurement apparatus comprises a first delay locked loop (DLL) circuit, coupled to the DUT, configured to receive the first signal, control a delay of the first signal to generate a second signal based on a control code, tune the control code until a phase of the second signal is aligned to a phase of a reference clock 10signal, and record a value of the control code when the phase of the second signal is aligned to the phase of the reference clock signal; and a time-to-digital (TDC) converter, coupled to the first DLL circuit, configured to determine the phase noise of the first signal based on the reference clock signal and the second signal and convert the phase noise to output a digital code, 15wherein the first DLL circuit is configured to control the delay of the first signal based on the value of the control code after the phase of the second signal is aligned to the phase of the reference clock signal.  
However, Yun teaches a first delay locked loop (DLL) circuit, coupled to the DUT, configured to receive the first signal, control a delay of the first signal para. [0059]: a delay locked loop 1000 includes a first duty cycle correction circuit 10, a delay line 20, also referred to as a delay circuit, a second duty cycle correction circuit 30, and a delay control circuit 40; para. [0064]: the delay control circuit 40 generates the delay control code DELAY_CC based on the clock signal CLK and the output clock signal O_CLK; para. [0065]: the delay control circuit 40 may compare a phase of the clock signal CLK with a phase of the output clock signal O_CLK; para. [0066]: the delay line 20 may increase a delay time of the corrected clock signal C_CLK to generate the delayed corrected clock signal DC_CLK when the delay control code DELAY_CC increases, and decrease a delay time of the corrected clock signal C_CLK to generate the delayed corrected clock signal DC_CLK when the delay control code DELAY_CC decreases; para. [0069]: in the delay locked loop 1000 according to example embodiments, the first duty cycle correction circuit 10 may correct the duty cycle error of the clock signal CLK at a relatively high speed (e.g., without using a feedback loop) to generate the corrected clock signal C_CLK in a first stage, the delay line 20 may delay the corrected clock signal C_CLK based on the delay control code DELAY_CC to generate the delayed corrected clock signal DC_CLK in a second stage, and the second duty cycle correction circuit 30 may correct the duty cycle error of the delayed corrected clock signal DC_CLK precisely at a relatively high resolution using a feedback loop to generate the output clock signal O_CLK in a third stage. As such, the delay locked loop 1000 may operate at a high speed while having a high resolution); and a time-to-digital (TDC) converter, configured to determine the phase noise of the first signal based on the reference clock signal and the second signal and convert the phase noise to output a digital code (para. [0086]: the second digital code generator 130 may generate the duty error digital code DEDC by performing a time-to-digital conversion on a length of time that spans from the start of the longer period of the delayed clock signal D_CLK to the end of the longer period of the clock signal CLK based on a second unit delay, which is smaller than the first unit delay. The second unit delay, being less than the first unit delay, may provide a greater level of resolution for correcting the detected duty cycle error), 15wherein the first DLL circuit is configured to control the delay of the first signal based on the value of the control code after the phase of the second signal is aligned to the phase of the reference clock signal (para. [0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate locked loop (DLL) circuit and time-to-digital converter (TDC) converter such as is described in Yun into the device under test (DUT) of Pausini, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Yun does not explicitly teach that the first delay locked loop (DLL) circuit, coupled to the DUT, configured to receive the first signal, control the delay of the first signal generates the second signal based on the control code, tune the control code until the phase of the second signal is aligned to the phase of the reference clock 10signal, and record the value of the control code when the phase of the second signal is aligned to the phase of the reference clock signal.
However, Liu teaches that the first delay locked loop (DLL) circuit, coupled to the DUT, configured to receive the first signal, control the delay of the first signal generates the second signal based on the control code, tune the control code until the phase of the second signal is aligned to the phase of the reference clock 10signal, and record the value of the control code when the phase of the second signal is aligned to the phase of the reference clock signal (col. 1, lines 14-22: An ADPLL circuit may include a digital phase detector (also known as a digital phase comparator) to detect phase differences between a digitally controlled oscillator (DCO) signal and a reference clock signal. The digital phase detector generates a control signal to the DCO for adjustment in response to the detected phase differences. As a result, skew between the DCO signal and the reference clock signal can be eliminated in the closed loop; col. 13, lines 46-58: FIG. 12 is a diagram illustrating a PLL circuit 100d according to still other aspects of the present disclosure. Compared to the PLL circuit 100a in FIG. 1, the PLL circuit 100d further includes a loop filter 110 coupled between the latch stage 106 and the DCO 108. The loop filter 110 is operative to receive the control codes Sup1 and Sdn1, and generate adjusted control codes. In some embodiments, the loop filter 110 includes a proportional-integral (PI) controller. A proportion path in the PI controller multiplies the control codes Sup1 and Sdn1 with a proportional gain. An integral path in the PI controller integrates the control codes Sup1 and Sdn1 for a time period and multiples the integrated result with an integral gain; col. 13,  lines 13-32: the smoothing circuit includes a low pass filter which attenuates spurious such as that caused by quantization during digitization and phase noise at higher frequencies such as that caused by a crystal oscillator generating the reference clock signal clkref. For another example, the loop filter 110 includes a PID controller. Compared to the PI controller, the PID controller further includes a derivative path. In some embodiments, the derivative path obtains a rate of change of the control codes Sup1 and Sdn1 and multiplies the rate of change with a derivative gain. The results of the proportion path, integral path and derivative path are summed to produce the adjusted control codes to DCO 108. In some embodiments, by adding the derivative path, stability of the PLL circuit 100d is improved). 

    PNG
    media_image1.png
    506
    1004
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controlling the delay of the first signal to generate a second signal based on a control code such as is described in Liu and the locked loop (DLL) circuit and time-to-digital converter (TDC) converter such as is described in Yun into the device under test of Pausini, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (Yun, para. [0004]) and allow the PLL circuit to include a detecting circuit configured to detect a phase difference between a digitally controlled oscillator (DCO) clock signal and a reference clock signal, and generate a difference signal based on the detected phase difference; a digitized difference generator, coupled to the detecting circuit, configured to generate a control code based upon the difference signal (Liu, Abstract).
Regarding claim 2, Pausini in view of Yun and Liu teaches all the limitation of claim 1, in addition, Yun teaches a system the first DLL comprises: 20a delay line, comprising a plurality of delay elements, configured to delay the first signal based on the control code to generate the second signal (para. [0061]: the delay line 20 may generate a delayed corrected clock signal DC_CLK by delaying the corrected clock signal C_CLK based on a delay control code DELAY_CC received from the delay control circuit 40); a phase detector, coupled to the delay line, configured to detect a phase difference between the phase of the second signal and the phase of the reference clock signal, and generate a detection signal based on the phase difference (para. [0241]: the phase detector 43 may compare a phase of the clock signal CLK and a phase of the delayed output clock signal DO_CLK to generate a phase control signal PC); a controller, coupled to the delay line and the phase detector, configured to tune the control -17-101178-usf code based on the detection signal until the phase of the phase of the second signal is aligned to the phase of the reference clock signal, and to record the value of the control code when the phase of the second signal is aligned to the phase of the reference clock signal (para. [0061]; para. [0069]; para. [0241]; para [0242]: the code generator 45 may generate the delay control code DELAY_CC based on the phase control signal PC). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the delay line, phase detector, and controller such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (para. [0004]).
5 Regarding claim 3, Pausini in view of Yun and Liu teaches all the limitation of claim 2, in addition, Yun teaches that the controller is configured to increase the control code when the phase of the phase of the second signal leads the phase of the reference clock signal, and the controller is configured to decrease the control code when the phase of the second signal lags the phase of the reference clock signal (para. [0242]: the code generator 45 may perform an up-count operation on the delay control code DELAY_CC to increase the delay control code DELAY_CC when the code generator 45 receives the phase control signal PCC having the first logic level from the phase detector 43, and perform a down-count operation on the delay control code DELAY_CC to decrease the delay control code DELAY_CC when the code generator 45 receives the phase control signal PCC having the second logic level from the phase detector 43 ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (para. [0004]).
15 Regarding claim 5, Pausini in view of Yun and Liu teaches all the limitation of claim 3, in addition, Yun teaches the second signal that is generated based on the value of the control code after the phase of the second signal is aligned to the phase of the reference clock signal is independent from the reference clock signal (para. [0069]: see claim 1 above). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second signal such as is described in Yun into the device under test of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
20 Regarding claim 6, Pausini in view of Yun and Liu teaches all the limitation of claim 1, in addition, Pausini teaches the built-in phase noise measurement. Pausini does not specifically teach that the built-in phase noise measurement comprise the built-in phase noise measurement comprises a second DLL circuit, coupled to the first DLL circuit and the TDC, configured to generate the reference clock signal, a first clock signal and a second clock signal, wherein the reference clock signal, the first clock signal and the second clock signal have same frequency, a phase of the reference clock signal lags a phase of the first clock signal, and the -18-101178-usf phase of the reference clock signal leads a phase of the second clock signal.
However, Yun teaches the built-in phase noise measurement apparatus further comprising: a second DLL circuit, coupled to the first DLL circuit and the TDC, configured to generate the reference clock signal, a first clock signal and a second clock signal, wherein the reference clock signal, the first clock signal and the second clock signal have same frequency, a phase of the reference clock signal lags a phase of the first clock signal, and the -18-101178-usfphase of the reference clock signal leads a phase of the second clock signal (para. [0059]: a delay locked loop 1000 includes a first duty cycle correction circuit 10, a delay line 20, also referred to as a delay circuit, a second duty cycle correction circuit 30, and a delay control circuit 40; para. [0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second a second DLL circuit and the TDC such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Regarding claim 7, Pausini in view of Yun and Liu teaches all the limitation of claim 1, in addition, Yun teaches that the TDC is coupled to the second DLL circuit to receive the reference clock signal, the first 5clock signal and the second clock signal, the TDC is configured to determine the phase noise of the first signal and convert the phase noise to output the digital code based on the reference clock signal, the second signal, the first clock signal and the second clock signal (para. [0086]: see claim 1 above; para. [0069]: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the TDC coupled to the second DLL circuit such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Regarding claim 10, Pausini teaches a built-in phase noise measurement apparatus, configured to measure a phase noise of the first 5signal (para. [0003]: see claim 1 above).
Pausini does not specifically teach that a built-in phase noise measurement apparatus comprises a first delay locked loop (DLL) circuit, configured to receive the first signal, control a delay of the first signal to generate a second signal based on a control code, tune the control code until a phase of the second signal is aligned to a phase of a reference clock signal, and record a value of the control code when the phase of the second signal is aligned to the phase of the reference clock 10signal; and a time-to-digital (TDC) converter, coupled to the first DLL circuit, configured to determine the phase noise of the first signal based on the reference clock signal and the second signal and convert the phase noise to output a digital code, wherein the first DLL circuit is configured to control the delay of the first signal based on the 15value of the control code after the phase of the second signal is aligned to the phase of the reference clock signal.
However, Yun teaches a first delay locked loop (DLL) circuit, configured to receive the first signal, control a delay of the first signal para. [0059]; para. [0064]; para. [0065]; para. [0066]; para. [0069; see claim 1 above); and a time-to-digital (TDC) converter, coupled to the first DLL circuit, configured to determine the phase noise of the first signal based on the reference clock signal and the second signal and convert the phase noise to output a digital code, wherein the first DLL circuit is configured to control the delay of the first signal based on the 15value of the control code after the phase of the second signal is aligned to the phase of the reference clock signal (para. [0086]; para. [0069]: see claim 1 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first delay locked loop (DLL) and a time-to-digital (TDC) converter such as is described in Yun into the device under test of Pausini, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Yun does not explicitly teach that the first delay locked loop (DLL) circuit, coupled to the DUT, configured to receive the first signal, control the delay of the first signal generates the second signal based on the control code, tune the control code until the phase of the second signal is aligned to the phase of the reference clock 10signal, and record the value of the control code when the phase of the second signal is aligned to the phase of the reference clock signal.
However, Liu teaches that the first delay locked loop (DLL) circuit, coupled to the DUT, configured to receive the first signal, control the delay of the first signal generates the second signal based on the control code, tune the control code until the phase of the second signal is aligned to the phase of the reference clock 10signal, and record the value of the control code when the phase of the second signal is aligned to the phase of the reference clock signal (col. 1, lines 14-22; col. 13, lines 46-58; col. 13,  lines 13-32: see claim 1 above). 

    PNG
    media_image1.png
    506
    1004
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the locked loop (DLL) circuit and time-to-digital converter (TDC) converter such as is described in Yun and the controlling the delay of the first signal to generate a second signal based on a control code such as is described in Liu into the device under test of Pausini, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (Yun, para. [0004]) and allow the PLL circuit to include a detecting circuit configured to detect a phase difference between a digitally controlled oscillator (DCO) clock signal and a reference clock signal, and generate a difference signal based on the detected phase difference; a digitized difference generator, coupled to the detecting circuit, configured to generate a control code based upon the difference signal (Liu, Abstract).
Regarding claim 11, Pausini in view of Yun and Liu teaches all the limitation of claim 10, in addition, Yun teaches the first DLL comprises: a delay line, comprising a plurality of delay elements, configured to delay the first signal based 20on the control code to generate the second signal (para. [0061] see claim 2 above); a phase detector, coupled to the delay line, configured to detect a phase difference between the phase of the second signal and the phase of the reference clock signal, and generate a detection signal based on the phase difference (para, [0241]: see claim 2 above); a controller, coupled to the delay line and the phase detector, configured to adjust the control 25 code based on the detection signal until the phase of the phase of the second signal is aligned to -20-101178-usf the phase of the reference clock signal (para. [0241]: see claim 2 above; para [242]: the code generator 45 may generate the delay control code DELAY_CC based on the phase control signal PC).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first delay locked loop (DLL), phase detector, and controller such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Regarding claim 12, Pausini in view of Yun and Liu teaches all the limitation of claim 11, in addition, Yun teaches that the controller is configured to increase the control code when the phase of the phase of the 5second signal leads the phase of the reference clock signal, and the controller is configured to decrease the control code when the phase of the second signal lags the phase of the reference clock signal (para. [0069]: see claim 1 above; para. [0242]: see claim 3 above). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Regarding claim 14, Pausini in view of Yun and Liu teaches all the limitation of claim 12, in addition, Yun teaches the second signal that is generated based on the value of the control code after the phase of 15the second signal is aligned to the phase of the reference clock signal is independent from the reference clock signal (para. [0064]: see claim 5 above; para. [0069]: see claim 1 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second signal such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Regarding claim 15, Pausini in view of  Yun and Liu teaches all the limitation of claim 10, in addition, Pausini teaches the built-in phase noise measurement apparatus.
 Pausini does not specifically teach that the built-in phase noise measurement apparatus comprises a second DLL circuit, coupled to the first DLL circuit and the TDC, configured to generate the reference clock signal, a first clock signal and a second clock signal, wherein the reference clock signal, the first clock signal and the second clock signal have same frequency, a phase of the reference clock signal lags a phase of the first clock signal, and the phase of the reference clock signal leads a phase of the second clock signal.
However, Yun teaches  20a second DLL circuit, coupled to the first DLL circuit and the TDC, configured to generate the reference clock signal, a first clock signal and a second clock signal, wherein the reference clock signal, the first clock signal and the second clock signal have same frequency, a phase of the reference clock signal lags a phase of the first clock signal, and the phase of the reference clock signal leads a phase of the second clock signal (para [0059]: see claim 6 above; para. [0069]: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second DLL circuit, coupled to the first DLL circuit and the TDC such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Regarding claim 16, Pausini in view of Yun and Liu teaches all the limitation of claim 15, in addition, Yun teaches that the TDC is coupled to the second DLL circuit to receive the reference clock signal, the first clock signal and the second clock signal, the TDC is configured to determine the phase noise of the first signal and convert the phase 5noise to output the digital code based on the reference clock signal, the second signal, the first clock signal and the second clock signal (para. [0069]; para. [0086]: see claim 1 above).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the TDC coupled to the second DLL circuit such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Regarding claim 17, Pausini teaches a method of measuring a phase noise of a first signal.  
Pausini does not specifically teach that the method of measuring a phase noise of a first signal comprises receiving the first signal; 10controlling a delay of the first signal based on a control code to generate a second signal; tuning the control code until a phase of the second signal is aligned to a phase of a reference clock signal; recording a value of the control code when the phase of the second signal is aligned to the phase of the reference clock signal; 15after the phase of the second signal is aligned to the phase of the reference clock signal, controlling the delay of the first signal based on the value of the control code; and determining the phase noise of the first signal based on the reference clock signal and the second signal and converting the phase noise to output a digital code.
However, Yun teaches receiving the first signal; 10controlling a delay of the first signal based on a control code to para. [0059]: para [0064]; para. [0065]; para [0066]; para. [0069]: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controlling a delay of the first signal based on a control code such as is described in Yun into the device under test of Pausini, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Yun does not explicitly teach that the first delay locked loop (DLL) circuit, coupled to the DUT, configured to receive the first signal, control the delay of the first signal generates the second signal based on the control code, tune the control code until the phase of the second signal is aligned to the phase of the reference clock 10signal, and record the value of the control code when the phase of the second signal is aligned to the phase of the reference clock signal.
However, Liu teaches that the first delay locked loop (DLL) circuit, coupled to the DUT, configured to receive the first signal, control the delay of the first signal generates the second signal based on the control code, tune the control code until the phase of the second signal is aligned to the phase of the reference clock 10signal, and record the value of the control code when the phase of the second signal is aligned to the phase of the reference clock signal (col. 1, lines 14-22; col. 13, lines 46-58; col. 13,  lines 13-32: see claim 1 above). 

    PNG
    media_image1.png
    506
    1004
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the locked loop (DLL) circuit and time-to-digital converter (TDC) converter such as is described in Yun and the controlling the delay of the first signal to generate a second signal based on a control code such as is described in Liu into the device under test of Pausini, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (Yun, para. [0004]) and allow the PLL circuit to include a detecting circuit configured to detect a phase difference between a digitally controlled oscillator (DCO) clock signal and a reference clock signal, and generate a difference signal based on the detected phase difference; a digitized difference generator, coupled to the detecting circuit, configured to generate a control code based upon the difference signal (Liu, Abstract).
20 Regarding claim 18, Pausini in view of Yun and Liu teaches all the limitation of claim 17, in addition, Yun teaches detecting, by a detector of the built-in phase noise measurement apparatus, a phase difference between the phase of the second signal and the phase of the reference clock signal (para. [0242]: see claim 3 above); generating, by the detector, a detection signal based on the phase difference (para. [0242]: see claim 3 above); increasing, by a controller of the built-in phase noise measurement apparatus, the control code -22-101178-usf when the phase of the phase of the second signal leads the phase of the reference clock signal (para. [0069]: see claim 1 above; para. [0243]: the code generator 45 may provide the delay control code DELAY_CC to the delay line 20); and decreasing, by the controller, the control code when the phase of the second signal lags the phase of the reference clock signal (para. [0069]: see claim 1 above; para. [00244]: the delay line 20 may generate the delayed corrected clock signal DC_CLK by delaying the corrected clock signal C_CLK for a time corresponding to the delay control code DELAY_CC received from the delay control circuit 40).  
Further, Liu teaches that tuning the control code until the phase of the second signal is aligned to the phase of the reference clock signal comprises (col. 1, lines 14-22; col. 13, lines 46-58; col. 13,  lines 13-32: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detecting, gernerating, increasing, and decreasing steps such as is described in Yun and the controlling the delay of the first signal based on the value of the control code after the phase of the second signal is aligned to the phase of the reference clock signal such as is described in Liu into the device under test of Pausini, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (Yun, para. [0004]) and allow the PLL circuit to include a detecting circuit configured to detect a phase difference between a digitally controlled oscillator (DCO) clock signal and a reference clock signal, and generate a difference signal based on the detected phase difference; a digitized difference generator, coupled to the detecting circuit, configured to generate a control code based upon the difference signal (Liu, Abstract).
Regarding claim 20, Pausini in view of Yun and Liu teaches all the limitation of claim 17, in addition, Yun teaches the second signal that is generated based on the value of the 10control code after the phase of the second signal is aligned to the phase of the reference clock signal is independent from the reference clock signal (para. [0069]: see claim 1 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second signal such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pausini in view of Yun further in view of Liu further in view of Lemkin et al. (US 8,558,728 B1, hereinafter referred to as “Lemkin”).
Regarding claim 8, Pausini teaches that the DUT includes a phase locked loop circuit.  Pausini does not specifically teach that the DUT comprises a phase-frequency detector, configured to detect a phase difference between an input clock signal and a feedback signal; a charge pump, coupled to the phase-frequency detector, configured to convert the phase difference between the input clock signal and the feedback signal to generate an analog signal; 15a low-pass filter, coupled to the charge pump, configured filter out a high-frequency component of the analog signal to generate a filtered analog signal; and a voltage-controlled oscillator (VCO), coupled to the low pass filter, configured to generate an output signal, wherein a frequency of the output signal is determined based on a voltage level of the filtered analog signal; and 20a frequency divider, coupled to the voltage-controlled oscillator, configured to divide the frequency of the output signal by a predetermined number to generate the feedback signal, wherein the feedback signal is the first signal.
	However, Yun teaches that a phase-frequency detector, configured to detect a phase difference between an input clock signal and a feedback signal (para. [0241]: see claim 2 above); a charge pump, coupled to the phase-frequency detector, configured to convert the phase difference between the input clock signal and the feedback signal to generate an analog signal (para. [0228]: charge pump; para. [0241]: phase detector).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the phase-frequency detector and charge pump such as is described in Yun into the system of Pausini and Liu, in order to allow a delay locked loop to correct a duty cycle error of an input clock signal in a digital manner, an accuracy of the delay locked loop decreases (see para. [0004]).
Pausini, Yun, and Liu do not specifically teach that a low-pass filter, coupled to the charge pump, configured filter out a high-frequency component of the analog signal to generate a filtered analog signal; and a voltage-controlled oscillator (VCO), coupled to the low pass filter, configured to generate an output signal, wherein a frequency of the output signal is determined based on a voltage level of the filtered analog signal; and 20a frequency divider, coupled to the voltage-controlled oscillator, configured to divide the frequency of the output signal by a predetermined number to generate the feedback signal, wherein the feedback signal is the first signal.  
However, Lemkin teaches 15a low-pass filter, coupled to the charge pump, configured filter out a high-frequency component of the analog signal to generate a filtered analog signal (col. 11, lines 57-61: low-frequency phase noise (e.g. below the bandwidth of a low-pass filter used to construct a historical baseline TEQ value) is removed as part of the demodulation process thereby making low-frequency phase noise below a baseline phase delay filter irrelevant); and a voltage-controlled oscillator (VCO), coupled to the low pass filter, configured to generate an output signal, wherein a frequency of the output signal is determined based on a voltage level of the filtered analog signal (col. 5, lines 54-56: a PLL 202 including a VCO 203 receives a reference clock signal OSC_CLK from an oscillator 213 (e.g., a quartz crystal oscillator) in D3); and 20a frequency divider, coupled to the voltage-controlled oscillator, configured to divide the frequency of the output signal by a predetermined number to generate the feedback signal, wherein the feedback signal is the first signal (col. 6, line 66-col. 7, line 4: The reference clock signal OSC_CLK is optionally input into a frequency divider 305, which produces a PLL update signal PLL_Update_CLK at its output having a frequency M times lower than the frequency of the OSC_CLK signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the low pass filter and voltage-controlled oscillator (VCO) such as are described in Lemkin in the system of Pausini, Yun, and Liu in order to provide phase-noise tolerant sampling by removing the measured phase noise from the clock signal used for sampling, or by correcting a sampled signal using the measured phase noise (col. 1, line 6-9).
Regarding claim 9, Pausini in view of Yun and Liu teaches all the limitation of claim 1.  Pausini, Yun, and Liu do not specifically teach that the DUT comprises a VCO, configured to generate a VCO signal; and -19-101178-usfa frequency divider, coupled to the voltage-controlled oscillator, configured to divide a frequency of the VCO signal by a predetermined number to generate the first signal.
However, Lemkin teaches a VCO, configured to generate a VCO signal (col. 5, lines 54-56: see claim 8 above); and -19-101178-usf a frequency divider, coupled to the voltage-controlled oscillator, configured to divide a frequency of the VCO signal by a predetermined number to generate the first signal (col. 5, lines 54-56: see claim 8 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the VCO and frequency divider such as are described in Lemkin into the system of Pausini, Yun, and Liu in order to provide phase-noise tolerant sampling by removing the measured phase noise from the clock signal used for sampling, or by correcting a sampled signal using the measured phase noise (col. 1, line 6-9).

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pausini in view of Yun further in view of Liu further in view of IM et al. (US 2020/0244376 B1, hereinafter referred to as “IM”).
Regarding claim 4, Pausini in view of Yun and Liu teaches all the limitation of claim 2.  Pausini, Yun, and Liu do not specifically teach that the first DLL circuit is configured to: disable the phase detector and the controller after the phase of the phase of the second signal is aligned to the phase of the reference clock signal.  
However, IM teaches that the first DLL circuit is configured to: disable the phase detector and the controller after the phase of the phase of the second signal is aligned to the phase of the reference clock signal (para. [0036]: the first phase detector 230 may generate the first detection signal CPD by comparing the phase of the feedback clock signal FBCLK delayed by the unit delay 220 to the phase of the divided clock signal ICLK. The locking signal LOCK may be disabled, and the output selector 260 may output the first detection signal CPD as the phase detection signal PDOUT. The delay line controller 150 may change the code value of the delay control signal DC based on the phase detection signal PDOUT).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the disabling the phase detector and the controller such as is described in IM in the system of Pausini, Yun, and Liu in order to synchronize the phases of the system clock signal and the internal clock signal (IM, para. [0003]).
Regarding claim 13, Pausini in view of Yun and Liu teaches all the limitation of claim 11. Pausini, Yun and Liu do not specifically teach that the first DLL circuit is configured to disable the phase detector 10and the controller after the phase of the phase of the second signal is aligned to the phase of the reference clock signal.
However, IM teaches that the first DLL circuit is configured to disable the phase detector 10and the controller after the phase of the phase of the second signal is aligned to the phase of the reference clock signal (para. [0036]: see claim 4 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the disabling the phase detector and the controller such as is described in IM in the system of Pausini, Yun and Liu, in order to synchronize the phases of the system clock signal and the internal clock signal (para. [0003]).
5 	Regarding claim 19, Pausini in view of Yun and Liu teaches all the limitation of claim 18.  Pausini, Yun, and Liu do not specifically teach disabling the phase detector and the controller after the phase of the phase of the second signal is aligned to the phase of the reference clock signal.
However, IM teaches that disabling the phase detector and the controller after the phase of the phase of the second signal is aligned to the phase of the reference clock signal (para. [0036]: see claim 4 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the disabling the phase detector and the controller such as is described in IM in the system of Pausini, Yun, and Liu, in order to synchronize the phases of the system clock signal and the internal clock signa (para. [0003]).10

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858